Title: To James Madison from C. J. Johnson, 3 September 1806
From: Johnson, C. J.
To: Madison, James



Washington Septr 3d 18006

Will You My Dear Sir pardon the liberty I take in addressing you on a subject which is extremely interesting to me?  The climate of Norfolk has as I was apprehensive proved injurious to my Brothers health, and I am going (fearfully though I must own) to solicit, that if you have any place in your disposal that is vacant your Bestowing it on my Brother  Should unfortunately no place present itself in your Department allow me to request You will assist him in his endeavors to obtain a situation in some other of the Offices.  Your patronage My Dear Sir will effectually secure one and his family will ever feel grateful for his establishment in Washington.  The friendship you have ever distinguished me with has encouraged me to solicit your influence and instrumentality in the present application.
Any situation that could preserve to my Brother some independency of action and procure him a competent support is the extent of his wishes and what he will acknowledge with gratitude  The situation of my Brother unknown & unpatronised has rendered him diffident of prefering a request of this Nature nor would I now have made it But from the consideration that he was losing every chance of promoting his interest through a scrupulous regard to delicacy.  His situation in Norfolk precludes all idea of promotion in fact is so little lucrative that an establishment at Washington cannot fail of Being More Beneficial.
It has Been suggested to me By a Gentleman from New Orleans that a Situation there might Be obtained through the assistance or recommendation of any friend who would interest themselves in his Behalf  Should he not succeed in gaining a situation at Washington it is his intention if he can enter into any Place to go on But I wish much Before he goes to know on whom depends an application whether the President or Govr. of Louisiana  Should it Be the former would You so far interest yourself in his favor as to sanction any application By Your Patronage?  If to the latter allow me to ask letters of recommendation and to any other leading persons you may deem advisable.  I will now My Dear Sir only add that I have perhaps increased the Number who are continually teasing you.  But my excuse Must Be the situation of my Brother  I shall ever feel myself grateful if you will recommend him strenuously as You can not form an estimate of how valuable his society would Be to his family  It will only increase the sentiments I entertain for Your family  With the Best Wishes for your health and happiness I remain Yrs truly

Chr.. J Johnson

